168 F.3d 497
David BEROUKHIM; Baroukh Beroukhim; BMB Properties, aCalifornia General Partnership; Yaghoub Beroukhim;Masoud Brokhim; Shanin Makhani,Plaintiffs-Appellants,v.FDIC, Statutory Successor to the Resolution Trust Corp., asReceiver for Mercury Fed. Savings and Loan Association;Carolyn J. Smith, aka Carolyn Marcial; Northwestern NationalIns. Company, a Wisconsin corporation; David & JosephMelamed, Defendants-Appellees.
No. 95-56217.D.C. No.CV-92-07644-WMB.
United States Court of Appeals, Ninth Circuit.
Jan. 26, 1999.

Before FERGUSON, BEEZER and TASHIMA, Circuit Judges.

ORDER OF DISMISSAL

1
The court has reviewed a stipulation for voluntary dismissal of appeal and underlying district court action filed herein on January 11, 1999.  The court approves the stipulation and in accordance with its terms, it is, now


2
ORDERED that the above-captioned appeal is hereby dismissed with prejudice and each party shall bear their own costs and attorneys' fees.  It is further,


3
ORDERED that the clerk of this court shall issue the mandate forthwith and send the same to the clerk of the district court together with a certified copy of this order and a certified copy of the stipulation filed by the parties on January 11, 1999.